


Exhibit 10.18-2

 November 9, 2007

AMI Doduco, Inc.
Murray Corporate Park
1003 Corporate Drive
Export, PA 15362

Re:                         Consignment and/or Purchase of Silver Agreement

Ladies and Gentlemen:

                    We are pleased to confirm that, subject to your acceptance
of this facility, THE BANK OF NOVA SCOTIA (“Scotiabank”) will be prepared to
deliver, from time to time, on an uncommitted basis, silver upon consignment
(the “Consignment(s)”) to AMI DODUCO, INC. (the “Consignee”) subject to
availability and to the terms and conditions outlined herein and further subject
to Scotiabank’s absolute discretion not to deliver silver if it so decides.

Definitions. For the purposes of this Agreement:

“Dollar Value” with respect to silver shall mean, on the day of determination,
the value in U.S. dollars of one troy ounce of silver determined by the Handy &
Harman (“H&H”) noon price with respect to silver, on such day times the number
of ounces of silver in respect of which the Dollar Value is being determined. In
the event that there is no H&H noon price for silver on a particular day, the
last established H&H noon price for silver shall apply.

1.         Availability. Silver delivered and held on consignment hereunder from
time to time by the Consignee shall not at any time have a Dollar Value which
exceeds the lesser of (i) the Dollar Value of 600,000 troy ounces of silver and
(ii) $10,200,000 U.S. (such $10,200,000 U.S. amount being the “Maximum Dollar
Limit”).

2.         Restoration of Maximum Dollar Limit. If at any time the Dollar Value
of silver held on consignment hereunder by the Consignee should exceed the
Maximum Dollar Limit, then Scotiabank may at its option, by telex or telecopy
notice to the Consignee, require that by the end of the Business Day immediately
following the day upon which such notice is given, the Consignee either:

            (i)          re-deliver to Scotiabank a portion of the silver held
on consignment hereunder sufficient to reduce the Dollar Value of the silver
continued to be held on consignment hereunder to an amount no greater than the
Maximum Dollar Limit; or

            (ii)          purchase from Scotiabank, at the H&H noon price on the
date of purchase plus a premium of $0.015 per ounce (the “Applicable Premium”),
a quantity of the silver sufficient to reduce the Dollar Value of the silver
continued to be held on consignment hereunder to an amount no greater than the
Maximum Dollar Limit.

--------------------------------------------------------------------------------




- 2 -

3.         Quality. Silver delivered to the Consignee and returned to Scotiabank
shall be in London Good Delivery bar form and of a minimum fineness of .9999,
unless otherwise mutually agreed to in advance of delivery.

EXCEPT FOR THE FINENESS OF THE CONSIGNED SILVER AND THE QUANTITY THEREOF WITH
RESPECT TO EACH CONSIGNMENT, SCOTIABANK MAKES NO REPRESENTATION OR WARRANTY OF
ANY KIND, EXPRESS OR IMPLIED, WITH RESPECT TO THE SILVER CONSIGNED OR TO BE
CONSIGNED OR SOLD HEREUNDER, WHETHER AS TO MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE OR ANY OTHER MATTER, AND SCOTIABANK HEREBY DISCLAIMS ALL SUCH
WARRANTIES.

4.         Orders. Requests for delivery of silver will be made by an authorized
representative of the Consignee to an authorized officer of Scotiabank by
telephone, telex or telecopied transmission. Each request will indicate the
quantity and quality of the silver to be delivered and the date on which the
delivery is to be made. Unless otherwise requested by Consignee, any silver
delivered shall be of the quality set forth in paragraph 3. All telephone
requests shall be confirmed in writing to Scotiabank within five (5) days of
such request.

5.         Deliveries by Scotiabank.

            (a)          If Scotiabank has agreed to make a requested delivery
of silver, it will arrange for the delivery of the silver to a location
acceptable to both parties and on the date agreed upon for delivery. Scotiabank
will assume all risk of loss or damage to the silver until it has been delivered
to the agreed upon location, at which time such risk shall pass to the
Consignee. Such delivery shall be accompanied by a delivery statement provided
by Scotiabank setting out the quantity and quality of silver delivered.

            (b)          If on receipt of the silver it is determined by the
Consignee that the silver delivered by Scotiabank to the Consignee is of a
different quantity and/or quality than is set out in the delivery statement, the
Consignee shall forthwith give notice of such discrepancy to Scotiabank. In that
event, Scotiabank shall be entitled to conduct such tests and make such
examination of the silver as it considers necessary or desirable. If such tests
or examinations determine that the silver delivered by Scotiabank to the
Consignee is of a different quantity and/or quality than was set out in the said
delivery statement, then Scotiabank or the Consignee, as the case may be, shall
make the appropriate adjustments.

            (c)          Absent manifest error, unless Scotiabank receives from
the Consignee the above described notice of discrepancy within fifteen (15)
Business Days of receipt of the silver, then the silver delivered will be deemed
to be as set out in the delivery statement that accompanied the delivery;
provided, however, that in no event shall such requirement to provide notice of
discrepancy extend beyond thirty (30) Business Days.

Business Day. For the purposes of this Agreement, “Business Day” shall mean any
day, other than a Saturday, a Sunday or a day that banks are lawfully closed for
business in Toronto, Canada or New York, New York, or in the case of any
location to which silver is to be delivered or received, a day that transactions
cannot be carried out at such location.

6.         Title.

            (a)          Title to the silver delivered by Scotiabank and held by
the Consignee on consignment for Scotiabank will remain with Scotiabank and will
not pass to the Consignee until such time as the silver is purchased by the
Consignee as provided for in paragraphs 9, 10 and 6(b) hereof. In the event that
only a

--------------------------------------------------------------------------------




- 3 -

portion of the Consignment is purchased, then title as pertains to that portion
only will transfer to the Consignee.

            (b)          Title to the silver purchased by the Consignee as
provided for in paragraphs 9 and 10 hereof will pass to the Consignee upon
receipt by Scotiabank of all funds due to it from the Consignee in payment for
the silver purchased.

7.         Segregation. The Consignee shall not be permitted at any time to
commingle the silver held on consignment for Scotiabank with any other silver
held by the Consignee on consignment, safekeeping, or trust, or with silver
owned by the Consignee. Upon receipt of Scotiabank’s silver, the Consignee shall
segregate and continue to segregate such silver in a manner such that the silver
may be readily identifiable as being the property of Scotiabank and to that end,
the Consignee shall prominently display, on such segregated silver, such signs,
flags or plaques (which conform to all legal requirements, if any) which clearly
state that such segregated silver is the property of Scotiabank and as may be
necessary to preserve and identify Scotiabank’s ownership of such segregated
silver.

8.         Safekeeping. Until such time as the silver received from Scotiabank
has been returned to Scotiabank, or purchased by the Consignee, as hereinafter
provided, the Consignee will afford the silver no less safekeeping protection
than it affords silver held for its own account. The Consignee will provide
insurance coverage, reasonably acceptable to Scotiabank and with Scotiabank
designated thereon as loss payee, on the silver held on consignment for
Scotiabank by the Consignee in such amounts and covering such risks as is
usually carried by companies in a similar business and the Consignee shall upon
request deliver to Scotiabank a copy of all policies for such insurance.

9.         Purchase Request. If the Consignee wishes to purchase part or all of
the silver held on consignment for Scotiabank, an authorized representative of
the Consignee will make a request to an authorized officer of Scotiabank stating
the quantity and quality of silver to be purchased and the proposed value date
of the purchase. Scotiabank will send Consignee written confirmation of all
telephone requests and Consignee shall send Scotiabank written acknowledgment of
such confirmation within five (5) days of receipt.

10.       Purchase. Provided that no Event of Default exists, and subject to the
provisions of paragraph 31 hereof, Scotiabank, by its authorized officer, shall
provide an authorized representative of the Consignee at least two (2) Business
Days (or such lesser period as Scotiabank may accommodate) prior to the proposed
value date with a quotation (based on the H&H noon price with respect to silver
on the day such quotation is given plus a premium of $0.015 per ounce) of the
value date price of the silver to be purchased. If the authorized representative
of the Consignee agrees to such quotation, such quantity of silver will
thereupon be conclusively deemed to have been contracted for purchase, with
payment of the purchase price to be made on the agreed upon value date.

11.       Security. The obligations of Consignee under this Agreement are
secured by that certain Guarantee dated September 8, 2006 executed by
Technitrol, Inc. in favor of Scotiabank as the same may be amended and/or
amended and restated from time to time.

12.       Invoices.

            (a)          Scotiabank will furnish the Consignee promptly after
each purchase is agreed to with a statement setting forth the quantity and
quality of the silver sold, and a calculation of the purchase price payable by
the Consignee, together with an invoice for such purchase price.

--------------------------------------------------------------------------------




- 4 -

            (b)          Failure by Scotiabank to issue a statement and/or an
invoice or failure to issue such statement and/or invoice in a timely manner,
does not negate the Consignee’s obligation to pay amounts due under this
Agreement.

            (c)          If there is a discrepancy between the statement
provided by Scotiabank and the agreed to terms of the purchase by the Consignee,
as the Consignee understands them to be, the Consignee shall forthwith notify
Scotiabank of such discrepancy. Absent manifest error, if such notification is
not received by Scotiabank within fifteen (15) days of receipt of the statement
by the Consignee then such statement shall be deemed to be correct; provided,
however, that in no event shall such requirement to provide notice of
discrepancy extend beyond thirty (30) days

13.       Payments. Payment of the purchase price of the silver will be made on
the value date and will be made in U.S. dollars in same day funds by any method
mutually agreed upon from time to time. If an amount payable hereunder is not
paid when due, the Consignee will pay interest on the unpaid amount, based on a
360 day year, calculated and payable upon demand for the actual number of days
elapsed and compounded monthly until paid in full, at Scotiabank’s U.S. dollar
base rate as quoted in New York from time to time for U.S. dollar commercial
loans made by Scotiabank in the United States of America and being a variable
rate of interest adjusted automatically upon change by Scotiabank plus 1% per
annum.

14.       Reports. In the event that Technitrol, Inc.’s financial statements are
no longer publicly available, the Consignee will begin sending to Scotiabank its
quarterly and annual audited financial statements within ninety (90) days of the
end of each fiscal quarter and its fiscal year-end, as the case may be, and any
other information as Scotiabank may reasonably request from time to time.

15.        Period of Agreement. A party may, for any reason, and upon no less
than thirty (30) days’ written notice to the other party (the “Termination
Notice”) terminate this Agreement. Such termination to be effective as of the
date specified in such Termination Notice (such date being the “Termination
Date”). On the Termination Date, the Consignee shall re-deliver to Scotiabank
all silver held on consignment for Scotiabank by either physically delivering
the silver to Scotiabank, or by purchasing the silver from Scotiabank as
provided for in paragraphs 9 and 10 hereof and shall pay all other amounts due
to Scotiabank hereunder. If an Event of Default should occur prior to the
Termination Date specified in any Termination Notice, Scotiabank’s right to
terminate this Agreement and make demand hereunder shall take effect
immediately.

16.        Events of Default. Upon the occurrence of any one of the following
events of default (an “Event of Default”):

            (a)          failure by the Consignee to deliver any amount of
silver or pay any purchase price, interest or other amounts in respect of any
silver held on consignment hereunder or purchased from Scotiabank, within five
(5) Business Days of the date on which it is due hereunder; provided that such
five (5) Business Day grace period shall have no application where a Termination
Notice pursuant to paragraph 15 above has been given and the Consignee has
failed to re-deliver silver or pay amounts due and accruing as required by such
paragraph;

            (b)          failure by the Consignee to restore the Maximum Dollar
Limit as required by paragraph 2;

            (c)          the Consignee makes any representation or warranty
hereunder which is incorrect in any material respect; or breaches any covenant
hereunder or fails to perform or observe, in any material respect, any other
term or provision contained in this Agreement and any such breach or failure
shall

--------------------------------------------------------------------------------




- 5 -

remain unremedied for fifteen (15) days after written notice thereof has been
given by Scotiabank to the Consignee in the manner provided for in paragraph 22
hereof;

            (d)          a material adverse change occurs in the financial
condition of the Consignee or Technitrol, Inc. which gives reasonable grounds to
conclude, in the sole opinion of Scotiabank, that the Consignee will be unable
to perform or observe, in the normal course, its obligations under this
Agreement. For the purposes of this Agreement, material adverse change shall
mean the occurrence of any event or condition that results in the diminution by
at least ten (10) percent in the shareholders’ equity (as determined in
accordance with generally accepted accounting principles applicable in the
United States) of the Consignee or Technitrol, Inc.;

            (e)          any bankruptcy, reorganization, arrangement, insolvency
or liquidation proceedings, or any other proceedings for the relief of debtors
and/or creditors are instituted by or against the Consignee or Technitrol, Inc.
and, in the case of any such proceeding instituted against the Consignee or
Technitrol, Inc. (but not instituted by such party), either such proceeding
shall remain undismissed, or unstayed for a period of 30 days or any of the
actions sought in such proceeding (including, without limitation, the entry of
an order for relief against it or the appointment of a receiver, trustee,
custodian or other similar official for it or for any substantial part of its
property) shall occur;

            (f)          an order is made or an effective resolution passed for
the winding-up or liquidation of the Consignee or Technitrol, Inc., or any steps
are taken to enforce any encumbrance on the whole or any material part of the
undertaking, property or assets of the Consignee or Technitrol, Inc.;

            (g)          the Consignee or Technitrol, Inc. admits its inability
to pay its debts generally; or the Consignee or Technitrol, Inc. fails to pay
any of its indebtedness in an aggregate amount of not less than $25,000,000 U.S.
when due and such failure continues after any applicable grace period specified
in an agreement or instrument relating to such indebtedness;

            (h)          the Consignee or Technitrol, Inc. permits any default
under any agreement or instrument relating to its indebtedness, or any other
event, to occur and continue after any applicable grace period specified in such
agreement or instrument and the effect of such default or event is to
accelerate, or to permit the acceleration of, the maturity of indebtedness in an
aggregate amount of not less than $25,000,000 U.S.;

Scotiabank may terminate this Agreement and, upon making a demand in writing
upon the Consignee, will become entitled to have the Consignee deliver to
Scotiabank forthwith all silver held by the Consignee on consignment for
Scotiabankand shall be entitled to receive payment forthwith from the Consignee
of all other amounts due to it hereunder. Delivery of such silver shall be made
by either physically delivering the silver to Scotiabank or by paying to
Scotiabank the applicable H&H noon price plus the Applicable Premium of the
silver then held by the Consignee as of the date and time of termination, and by
so paying such amount, the Consignee shall be deemed to have purchased the
silver which it was required to re-deliver to Scotiabank. If the Consignee fails
to immediately deliver to Scotiabank all such silver held on consignment
hereunder, or fails to immediately pay to Scotiabank all other amounts due to it
hereunder, Scotiabank may proceed to take such steps as it deems fit, including
realizing upon any security it holds in that respect.

17.        Corporate Authority. At the time of acceptance of this Agreement, the
Consignee will furnish Scotiabank with a certificate of the Secretary of the
Consignee setting out the names and specimen signatures of those officers
authorized to sign this Agreement on behalf of the Consignee.

--------------------------------------------------------------------------------




- 6 -

18.       Authorized Representatives. The Consignee will, from time to time,
notify Scotiabank in writing of the names of two or more persons who are to be
its authorized representatives for the purposes hereof. Scotiabank will, from
time to time, notify the Consignee in writing of the names of two or more
persons who are to be its authorized officers for the purposes hereof. The
Consignee and Scotiabank shall provide to each other specimen signatures of such
persons.

19.       Representations of the Consignee. The Consignee hereby represents and
warrants to Scotiabank that it has full power and authority to purchase silver
from Scotiabank and to receive and hold silver for Scotiabank on the terms and
conditions contained herein; that it has obtained all necessary governmental
approvals, if any, to receive and hold and purchase silver; and, that this
Agreement has been duly authorized by all necessary corporate action and that
the execution, delivery and performance of this Agreement by the Consignee will
not result in the breach of its charter, articles of incorporation, by-laws,
corporate resolution or other of its constitutional documents.

20.       Representations of Scotiabank. Scotiabank hereby represents and
warrants to the Consignee that Scotiabank shall have title free and clear of any
encumbrance to all silver to be delivered to the Consignee under this Agreement,
and that it has full power and authority to deliver and sell silver to the
Consignee on the terms and conditions contained herein.

21.       Covenants of the Consignee.

            (a)          Records: The Consignee shall maintain at its principal
place of business records reasonably satisfactory to Scotiabank with respect to
the silver delivered by Scotiabank hereunder, and shall permit an authorized
officer of Scotiabank, or a representative not necessarily in Scotiabank’s
employ, to examine such records at any reasonable time during normal business
hours, and without prior notice.

            (b)          Taxes: The Consignee shall pay all taxes, customs
duties, assessments and charges lawfully levied, assessed or imposed in respect
of the silver held by the Consignee for Scotiabank hereunder or upon the sale of
such silver by Scotiabank to the Consignee, except any tax in respect of the
income of Scotiabank.

 

 

 

All payments by the Consignee shall be made without set-off or counterclaim and
free and clear of any taxes (including value added tax), levies, duties,
charges, fees or deductions for withholdings whatsoever.

 

 

 

If, as a result of any requirement, it should be necessary for the Consignee to
deduct or withhold any amount from any payment hereunder, then the Consignee
shall make an additional payment so that the amount received by Scotiabank after
such deduction or withholding equals the amount that would have been received by
Scotiabank if there had been no such deduction or withholding requirement.

 

 

 

Evidence satisfactory to Scotiabank of the payment of any tax, etc. referred to
in this paragraph will, upon the request of Scotiabank made from time to time,
be provided by the Consignee to Scotiabank.

            (c)          Observe Laws: The Consignee shall duly observe and
conform to all valid requirements of any governmental authority relative to the
holding of silver by the Consignee for Scotiabank hereunder.

            (d)          Negative Covenants: The Consignee covenants and agrees
that, until the satisfaction in full of all of the Consignee’s obligations to
Scotiabank hereunder, the Consignee will not, directly or

--------------------------------------------------------------------------------




- 7 -

indirectly, (i) create, incur, assume or suffer to exist any pledge, lien,
security interest or other encumbrance of any nature whatsoever, on any of the
silver held on consignment hereunder other than any security interest granted to
Scotiabank; (ii) sell, lease, transfer or otherwise dispose of all or any
portion of the silver held on consignment hereunder, except in the ordinary
course of its business; (iii) dissolve or liquidate; or (iv) guarantee or
otherwise in any way become or be responsible for obligations of any other
person. Notwithstanding the previous sentence, the Consignee may from time to
time guarantee the obligations of (1) other entities controlled by Technitrol,
Inc., or (2) third parties, in the ordinary course of business which in the
aggregate do not exceed $20,000,000 U.S. at any one time; provided, that, the
issuance of any such guarantees shall not, individually or in the aggregate,
have a material adverse effect on the business or prospects of the Consignee.

22.        Notices. Any notice in writing may be given by being delivered by
hand or by being sent by authenticated telex or telecopied transmission in the
case of the Consignee to:

 

 

 

 

AMI Doduco, Inc.

 

Murray Corporate Park

 

1003 Corporate Drive

 

Export, PA 15362

 

 

 

Attention:

Vice-President of Purchasing

 

Fax No.:

(724) 733-2880

 

 

 

 

With a copy to:

 

 

 

Technitrol, Inc.

 

1210 Northbrook Drive, Suite 470

 

Trevose, PA 19053

 

 

 

Attention:

Chief Financial Officer

 

Fax No.:

(215) 355-7397

 

 

 

 

and in the case of Scotiabank to:

 

 

 

The Bank of Nova Scotia

 

ScotiaMocatta

 

One Liberty Plaza, 25th Floor

 

New York, New York 10006

 

U.S.A.

 

 

 

Attention:

Managing Director

 

Fax No.:

(212) 912-8415

or to such other address, telex or telecopier number as may hereafter be
notified in writing by the Consignee or Scotiabank, respectively and any such
notice, if given by hand, authenticated telex or telecopied transmission will be
deemed to have been given when delivered or sent.

            If an authorized representative of the Consignee makes an oral
request or gives an oral notice hereunder to Scotiabank, whether to an agent or
an employee of Scotiabank then Scotiabank shall be entitled to rely on its
dealings with the Consignee upon those oral instructions whether by telephone or
otherwise. In so relying, neither Scotiabank nor any agent or employee shall
incur any liability to the Consignee in acting upon such oral instructions,
contemplated hereby and which Scotiabank believes in

--------------------------------------------------------------------------------




- 8 -

good faith to have been given by a person authorized by the Consignee to effect
any applicable transaction. In the event there is a discrepancy between the oral
instructions and any written confirmation in respect thereof, or in the absence
of receiving confirmation, the oral instructions will be deemed to be the
controlling instructions.

23.       Deliveries by Consignee. All deliveries of silver to be made hereunder
by the Consignee to Scotiabank will be free of all liens, charges, security
interests and encumbrances and made in accordance with the directions of
Scotiabank or, in the absence of such directions, in a commercially acceptable
manner to Scotiabank at its address set out in paragraph 22 hereunder. The
Consignee shall bear the cost of such delivery and shall bear the risk of loss
of or damage to such silver until delivery is made by it to Scotiabank at which
time such risk shall pass to Scotiabank.

24.       Assignment. The Consignee may not assign or transfer any of its rights
or obligations hereunder without the prior written consent of Scotiabank, which
consent shall not be unreasonably withheld. Scotiabank may at any time assign or
transfer all or any of its rights and/or obligations hereunder, provided such
assignment or transfer is to its successors in title or to a wholly-owned
subsidiary or a branch of Scotiabank.

25.       Laws and Waiver of Jury Trial. This Agreement will be interpreted and
governed in all respects by the laws of the State of New York, and each party
hereby irrevocably and unconditionally waives any and all rights to trial by
jury with respect to any legal proceeding arising out of or relating to this
Agreement.

26.       Amendments. This Agreement may only be amended by a document signed by
the Consignee and Scotiabank.

27.       Judgment Currency. All payments made under this Agreement, or
resulting from any judgment relating to this Agreement, shall be made in U.S.
Dollars.

28.       On Site Audit. The Consignee shall permit an authorized officer of
Scotiabank or a representative who may not necessarily be in Scotiabank’s
employ, to attend, at any reasonable time during normal business hours and upon
five (5) Business Days’ prior notice, at any of the facilities of the Consignee
upon which Scotiabank’s silver is held on consignment, in order to carry out an
audit of such silver and verify that such silver continues to be held at such
site(s) and in the same form as when delivered to the Consignee; provided,
however, that Scotiabank shall indemnify and hold harmless the Consignee for any
acts or omissions of any such officer or representative.

29.       Force Majeure. If Scotiabank is prevented from or hindered in making
delivery of the silver or the making of delivery is delayed by reason of force
majeure (which shall be deemed for this purpose to include war, civil commotion,
act of terrorism, hijacking, strike, walkout, industrial dispute, fire,
explosion, storm, tempest, flood, act or omission of any governmental, licensing
or other similar body or of a person or body for the time being exercising the
power and authority of such body (whether in Canada, the United States of
America or elsewhere) or any further cause not within the direct control of
Scotiabank) Scotiabank shall be under no liability whatsoever in respect thereof
and the time for delivery by Scotiabank shall be extended for a period equal to
that during which delivery is so prevented, hindered or delayed; however,
notwithstanding the foregoing, Scotiabank may, if it chooses, by notice in
writing given to the Consignee, advise that it will not make the delivery
affected by the force majeure.

            Scotiabank shall not be liable for any loss arising on or in
connection with any lack of delivery of silver to the Consignee hereunder as a
result of moratorium, currency restrictions or changes thereof.

--------------------------------------------------------------------------------




- 9 -

30.       Determination. Scotiabank shall have the right to determine at any
time, and in its discretion reasonably exercised, as to whether any event,
circumstance, or thing envisaged in this Agreement is or would be “material” or
“adverse”, as such terms are used herein.

31.       No Obligation to Deliver or Sell. Execution of this Agreement shall
not obligate Scotiabank to deliver or sell silver pursuant to any request that
it may receive from the Consignee; nor does it obligate the Consignee to request
delivery or purchase of silver from Scotiabank. The Consignee shall have no
automatic right to obtain the delivery of silver or purchase silver hereunder
despite making a delivery or purchase request, as the case may be, and
notwithstanding the occurrence or non-occurrence of an Event of Default
hereunder. Scotiabank shall have complete discretion to refuse any delivery or
purchase request at any time until actual delivery or purchase is made of the
silver requested without giving any reason for such refusal and Scotiabank shall
incur no liability in respect of any such refusal.

32.       Other Agreements. This Agreement supersedes and shall replace the
Letter Agreement between the parties dated July 18, 1997, as it may have been
amended, which agreement shall terminate and cease to be of effect, with silver
held thereunder constituting silver held on consignment under this Agreement.

            If the foregoing terms and conditions are satisfactory, please so
indicate by executing on the enclosed copy of this letter the form of acceptance
and returning it to us on or before November 9, 2007, failing which this offer
will expire.

 

 

 

 

 

 

 

 

Yours truly,

 

 

 

 

ACCEPTED:

THE BANK OF NOVA SCOTIA

 

 

Dated: November 26, 2007.

 

 

 

 

 

 

By: /s/ Authorized Officer

 

 

 

--------------------------------------------------------------------------------

AMI DODUCO, INC.

   Authorized Officer

 

 

By: /s/ Drew A. Moyer

 

 

--------------------------------------------------------------------------------

 

 

Name:

 Drew A. Moyer

By: /s/ Zoran Miljkovic

 

Title:

 President

--------------------------------------------------------------------------------

 

 

 

 

   Authorized Officer

 

 

 

 

By: /s/ Edward Prajzner

 

 

--------------------------------------------------------------------------------

 

 

Name:

 Edward Prajzner

 

 

Title:

 Vice President

 

ACKNOWLEDGED AND AGREED INCLUDING, WITHOUT LIMITATION, AS TO PARAGRAPH 11
HEREOF.

TECHNITROL, INC.

 

 

By:  /s/ Drew A. Moyer

 

--------------------------------------------------------------------------------

Name: Drew A. Moyer

Title: Sr. VP & CFO


--------------------------------------------------------------------------------